EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please replace the abstract as follow:

“The invention relates to a multilayer shrink film capable to shrink under exposure to external energy and a shrink label including said film. According to an embodiment the shrink film includes a first skin layer, a second skin layer and a core layer in between the skin layers, and wherein the core layer includes copolymer of ethylene and butyl acrylate(s) and further heterophasic polypropylene block copolymer(s) or random copolymer(s) of propylene. The invention further relates to a combination of a shrink label and an item.”





Reasons for Allowance

Claims 1 and 5-10 are allowed. 
The present claims are allowable over the “closest” prior art Blackwell et al. (US 2009/0068486).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a multilayer shrink film for a shrink label capable to shrink under exposure to external energy, the multilayer film comprising a first skin layer, a second skin layer and a core layer between the first skin layer and the second skin layer, wherein the core layer consists of 5 to 20 weight percent of a copolymer of ethylene and butyl acrylate(s) and 80 to 95 weight percent of random copolymer(s) of propylene, wherein at least one of the first skin layer and the second skin layer consists of between 50 and 90 wt.% of polyethylene, 
Blackwell discloses a multilayer shrink film for a shrink label under heat, the multilayer film comprising a first skin layer, a second skin layer and a core layer between the first skin layer and the second skin layer, wherein the skin layer comprising polyethylene and propylene terpolymer, and wherein the film has a thickness of 0.5 mils to 12 mils. Blackwell discloses the haze value of multilayer film is less than 10.5. However, Blackwell does not disclose that the core layer consists of a random .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SAMIR SHAH/Primary Examiner, Art Unit 1787